Citation Nr: 0908657	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease 
secondary to service connected hypertension.

2.  Entitlement to a compensable rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to June 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In August 2008, the veteran testified at 
a hearing before the undersigned.  

Initially, the Board notes that the March 2005 rating 
decision that first granted service connection for erectile 
dysfunction also noted at one point in the body of that 
decision that the veteran met the criteria for a 20 percent 
disability rating.  That being said, the Board notes that it 
is clear from a review of that decision, as well as the 
record on appeal, that the statement that the veteran met the 
criteria for a 20 percent rating for his erectile dysfunction 
was in error.  Therefore, the Board finds that the March 2005 
rating decision assigned the claimant's erectile dysfunction 
a noncompensable rating and the correct characterization of 
the issue on appeal is as it appears on the first page of 
this decision.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
Peyronie's disease was caused or aggravated by the veteran's 
service-connected hypertension including the medications he 
takes for his service-connected hypertension.

2.  During the pendency of the appeal the veteran's service-
connected erectile dysfunction has not been manifested by 
penis deformity and loss of erectile power due to the 
medications he takes for his service-connected hypertension. 

CONCLUSIONS OF LAW

1.  Peyronie's disease was not caused or aggravated by the 
veteran's service-connected hypertension.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2008).

2.  At no time during the pendency of the appeal does the 
veteran meet the criteria for a compensable rating for 
erectile dysfunction.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.115b, Diagnostic Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some 
cases, affording VA examinations or obtaining medical 
opinions.  38 U.S.C.A. § 5103A. 

In increased rating claims, the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), held that VA's duty to assist 
also includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds that there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

As to the service connection claim, the Board finds that 
written notice provided in October 2005, prior to the 
appealed-from rating decision, along with the notice provided 
in January 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  While the veteran was not provided notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal until January 
2008 (i.e., after the original adjudication of his claim), 
the Board finds that the subsequent readjudication of the 
claim in the January 2008 supplemental statement of the case 
"cures" any timing problem associated with this notice.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; Also 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Next, the Board notes that the veteran was not provided 
notice of the recent amendments to 38 C.F.R. § 3.310 in the 
above VCAA notice letters.  However, the veteran was provided 
notice of the recent amendments to 38 C.F.R. § 3.310 in the 
April 2007 supplemental statement of the case.  Accordingly, 
the Board finds that such lack of notice in the VCAA notice 
letters was not prejudicial because a reasonable person could 
be expected to understand what was expected of him to 
establish his claim for secondary service connection from 
reading the April 2007 supplemental statement of the case.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209).

As to the increased rating claim, the Board finds that 
written notice provided in November 2006, April 2008, and May 
2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  While 
the veteran was not provided 38 U.S.C.A. § 5103(a) compliant 
notice until after the original adjudication of his claim, 
the Board finds that the subsequent readjudication of the 
claim in the June 2008 supplemental statement of the case 
"cures" this timing problem.  Mayfield, supra; Also see 
Dingess, supra.  

Moreover, the Board finds that even if the veteran was not 
provided adequate VCAA notice in compliance with 38 U.S.C.A. 
§ 5103(a) and Vazquez-Flores, that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the December 2005 rating decision; 
November 2006, April 2008, and May 2008 notice letters; 
November 2006 statement of the case; and April 2007, January 
2008, and June 2008 supplemental statements of the case.  See 
Sanders, supra.  Moreover, the Board finds that through his 
writings to VA, his statements to his VA examiners, and 
through his personal hearing testimony the veteran 
demonstrated actual knowledge of the laws and regulations 
governing his increased rating claim including the criteria 
used to rate the severity of his disabilities, the Diagnostic 
Code used to rate his disability, and the kinds of evidence 
required to support his claim.  Id; Vazquez-Flores, supra.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
record all identified medical records and has afforded the 
veteran with 38 U.S.C.A. § 5103A(d) compliant VA examinations 
which provide both credible medical opinion as to the origins 
of his Peyronie's disease as well as sufficient medical 
evidence to rate the severity of his service connected 
erectile dysfunction.  See McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006).  The veteran was also afforded 
an opportunity to testify at a hearing before a Decision 
Review Officer (DRO) as well as before the undersigned.  In 
this regard, while the veteran testified at the hearing 
before the undersigned that a VA physician, approximately one 
year earlier, told him that the medication he takes for his 
service connected hypertension causes his Peyronie's disease, 
the Board finds that a remand is not required to attempt to 
obtain this opinion because the claimant thereafter testified 
that he was talking about the 2005 VA hypertension examiner 
and a copy of that examination report as well as all of his 
VA treatment records through November 2007 are already found 
in the claims files.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  
Furthermore, there is no pertinent evidence which is not 
currently part of the claims files.  

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claims and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Service Connection Claim

The veteran contends that he has Peyronie's disease due to 
the medication he takes for his service-connected 
hypertension and that the same medication causes his service-
connected erectile dysfunction.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Service connection is warranted where a disability is 
proximately due to or the result of already service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  Service 
connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that a 
September 2004 rating decision granted service connection for 
hypertension, rated 10 percent disabling.  Moreover, the 
record shows the veteran's complaints and treatment for 
Peyronie's disease starting in 2004.  See, for example, VA 
treatment records dated in August 2004 and November 2004; VA 
genitourinary examination dated in January 2005.

As to the claimed relationship between the medication the 
veteran takes for his service-connected hypertension and his 
Peyronie's disease, the veteran and his representative though 
writings to VA as well as through their personal hearing 
testimony, reported that the claimant's problems with 
Peyronie's disease started at approximately the same time he 
started taking the medications prescribed for his 
hypertension, and that these medications also caused his 
service-connected erectile dysfunction.  Accordingly they 
contend that his hypertension medications also caused his 
Peyronie's disease.  The veteran has also filed with VA a 
number of excerpts from medical texts regarding Peyronie's 
disease which noted, among other things, that Peyronie's 
disease is listed as a possible side effect of some 
medications for hypertension.

Moreover, a September 2006 VA treatment record included the 
following information, "[the veteran] wonders if the 
peyronie's disease could be related to his atenolol.  He has 
something from the Mayo Clinic stating that beta blockers can 
be associated with it, but the Micromedex makes no mention of 
this as a complication of atenolol, but there may be an 
association with propranolol."  Similarly, a February 2007 
VA treatment record included the following information, 
"[h]istory of Peyronie's disease which has stabilized . . . 
Erectile dysfunction . . . Could be related to Metoprolol 
possible but doubtful.  Erectile dysfunction also could be a 
combination of having been on Metoprolol as well as the 
Hydrochorothiazide."

On the other hand, VA obtained medical opinions in December 
2005 and April 2007 as to the relationship, if any, between 
the medications the veteran takes for his service connected 
hypertension and his Peyronie's disease.  Those examiners, 
after a review of the record on appeal, an examination of the 
veteran, and/or a review of the prevailing medical 
literature, opined that that his Peyronie's disease was not 
caused by the medication he takes for his service-connected 
hypertension.  In his April 2007 medical opinion, the 
examiner noted that he had reviewed a great deal of medical 
literature, summarized his findings, and concluded that he 
was unable to find any literature showing a cause and effect 
relationship between atenolol and Peyronie's disease.  

While the veteran and his representative are credible to 
report on what they see and feel (see Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007)), neither the veteran nor his 
representative are competent to give a medical opinion as to 
whether the medication the claimant takes for his service-
connected hypertension causes Peyronie's disease because such 
an opinion requires medical expertise which neither are shown 
to have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As to the medical literature filed by the veteran, the Board 
finds that such generic texts, which do not address the facts 
in this particular case with any degree of medical certainty, 
do not amount to competent medical evidence.  See Mattern v. 
West, 12 Vet. App. 222, 228 (1999). 

As to the September 2006 and February 2007 VA treatment 
records, the Board notes that it is unclear from the record 
whether the February 2007 examiner is talking about the 
veteran's already service-connected erectile dysfunction 
being caused by these medications or his Peyronie's disease.  
Nonetheless, even if the Board were to find that both 
examiners were talking about his Peyronie's disease, the 
Board finds these opinions too speculative to be credible.  
See, e.g., Molloy v. Brown, 9 Vet. App. 513 (1996); Alemany 
v. Brown, 9 Vet. App. 518 (1996); Lathan v. Brown, 
7 Vet. App. 359 (1995); Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (physicians' statements that claimed disability "may 
be," "could be," or is "possibly" related to service or a 
service-connected disability sufficient to make claim for 
service connection well-grounded).  

Given the above, the Board gives more evidentiary weight to 
the opinions provided by the December 2005 and April 2007 VA 
examiners who, after a review of the record on appeal, an 
examination of the veteran, and/or a review of the prevailing 
medical literature, opined that that the veteran's Peyronie's 
disease was not caused by the medication he takes for his 
service-connected hypertension.  Evans, supra.

Accordingly, because the weight of the evidence shows that 
the veteran's Peyronie's disease was not caused or aggravated 
by the medications he takes for his service-connected 
hypertension, the claim for secondary service connection must 
be denied.  38 C.F.R. § 3.310. 

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.

The Increased Rating Claim

The veteran contends that his erectile dysfunction is 
entitled to a compensable rating because it is manifested by 
penis deformity and loss of erectile power.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam), stated that "when it is not possible to 
separate the effects of the [service-connected condition and 
the non-service-connected condition], VA regulations at 
38 C.F.R. § 3.102, which require that reasonable doubt on any 
issue be resolved in the appellant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."

Historically, a March 2005 rating decision granted service 
connection for erectile dysfunction because it was caused by 
the medications the veteran took for his service-connected 
hypertension and assigned a non-compensable rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7522, and 38 C.F.R. 
§ 4.31.  Diagnostic Code 7522 provides a 20 percent rating 
for penis deformity with loss of erectile power.  A rating of 
0 percent is assigned when the rating schedule does not 
provide a 0 percent evaluation for a diagnostic code and the 
requirements for a compensable evaluation have not been met.  
38 C.F.R. § 4.31 (2008).  The Veteran is also in receipt of 
special monthly compensation based on loss of use of a 
creative organ.

With the above criteria in mind, the Board notes that a 
review of the record on appeal including the results from the 
veteran's January 2005, December 2005, and April 2007 VA 
examinations document both a problem with loss of erectile 
power and penis deformity.  

However, the only penis deformity found in the record is 
diagnosed as Peyronie's disease.  Moreover, VA examiners in 
December 2005 and April 2007 distinguished between the 
adverse symptomatology caused by the medication the veteran 
takes for his service-connected hypertension and what was not 
- i.e., his hypertensive medications caused erectile 
dysfunction but did not cause Peyronie's disease.  Therefore, 
Mittleider is not for application in the current appeal and 
the severity of the veteran's service-connected erectile 
dysfunction cannot be rated taking into account his 
Peyronie's disease because it is not part of his service-
connected disability.

Accordingly, since the record is otherwise negative for 
objective evidence of another deformity of the penis caused 
by the medication taken for the veteran's service-connected 
hypertension, the Board finds that the claimant does not meet 
the criteria for a compensable rating for his erectile 
dysfunction under Diagnostic Code 7522 because it is not 
manifested by both penis deformity and loss of erectile 
power.  38 C.F.R. § 4.115b.  Moreover, the Board finds that 
his disability is not better rated by analogy to another 
disease process.  38 C.F.R. § 4.20 (2008); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).  Therefore, the Board 
finds that the veteran's claim for a compensable rating for 
erectile dysfunction must be denied.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

In reaching the above conclusion, the Board has not 
overlooked the veteran's assertions regarding having 
deformity of the penis.  Moreover, the Board recognizes that 
the veteran is credible to report on what he sees and feels 
including that fact that he has deformity of the penis.  See 
Jandreau, supra.  However, the Board also notes that VA 
physicians were uniform in finding that the deformity was 
caused by a disease process not associated with the 
medication he takes for his service-connected hypertension, 
and that the veteran as a lay person does not have the 
medical expertise to say otherwise.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board 
finds that his contentions are not competent evidence as to 
the current severity of his disability.  See Evans, supra.

Also, the Board finds that the record does not suggest that 
the erectile dysfunction requires frequent hospitalization, 
causes marked interference with employment, or otherwise 
suggests that referral for an extraschedular consideration 
under 38 C.F.R. § 3.321 (2008) is indicated.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for Peyronie's disease secondary to 
service-connected hypertension is denied.

A compensable rating for erectile dysfunction is denied.



____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


